DETAILED ACTION
This office action is in response to application filed on Aug. 10, 2022.
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Mcallister et al. (US Pub. No. 20200082094 A1 hereinafter “Mcallister”), and in view of Harter et al. (US Patent No. 10,430,378 B1 hereinafter “Harter”), Basak (WIPO Pub. No. WO 2010131023 A1 hereinafter “Basak”) and Emelyanov (US Patent No. 9,766,915 B1 hereinafter “Emelyanov”)
Per claim 1
Mcallister discloses
A method comprising:
retrieving, by a file system in user space (FUSE), a plurality of files corresponding to an image file to build, in a mount point implemented in an operating system kernel ([0143] “obtaining the container image comprises retrieving the container image from a public online repository of container images associated with the container engine…the container image is configured to execute with a plurality of other container images on same kernel” & Mcallister discloses file system in user space in [0054] “the container image may implement a union file system” & [0142] “the container image is configured to cause a container engine to instantiate a corresponding container instance in a user-space instance that is isolated from other user-space instances provided by an operating system kernel of a computing device upon which the container instance executes”), one or more base layers for running a container ([0080] “determine whether there are more layers in the container image to process, as indicated by block 104, for instance, starting with a base layer or top layer.”);
during the retrieving, receiving from the container, one or more file requests, each of the one or more file requests processed by the FUSE ([0057] “the controller 42 may be configured to receive a request to scan a container image…In response to receiving this request, the controller 42 may obtain the container image, for instance, by accessing a copy in memory or executing commands in a Dockerfile to build the container image.”)
instructing, by a processing device, the mount point to run the container using the one or more base layers built in the mount point ([0054] “These layers may be merged to form a resulting directory structure of the container image. In some embodiments, this resulting directory structure may be presented, for instance, to the container engine or OS as a union mount of a union file system in which the files of each containers image layers are merged together according to the file system change sets of each of those layers.”)
Mcallister does not disclose
during the retrieving and while the one or more base layers are being built
But Harter discloses
during the retrieving and while the one or more base layers are being built (col.6 lines 30-33 “To build a container layer [one base layer is being built], in the conventional approach an associated directory is created, and the layer data is obtained from an image pulled from the Docker registry [retrieving a file corresponding to an image file] and stored in the directory.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Mcallister with the teaching of Harter to include during the retrieving and while the one or more base layers are being built in order to push an image to the docker directory and provide a unified view of and access to files residing in multiple directories in the underlying file system.
Mcallister and Harter do not disclose
in response to determining that all of the plurality of files have been retrieved or requested: processing any outstanding file requests.
But Basak discloses
in response to determining that all of the plurality of files have been retrieved or requested: processing any outstanding file requests (on page 9, Basak discloses “When a file server receives a request S20 it determines whether it has already made a request for the same token S21 and if it already has an outstanding request for the same token then it refuses the request S28 and processing terminates.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Mcallister and Harter and further including in response to determining that all of the plurality of files have been retrieved or requested: processing any outstanding file requests as taught by Basak in order to request a file it must first be determined that an identical file has not been requested on a different file server since prior to synchronization, this new file would not yet be replicated across all servers.
Mcallister, Harter and Basak do not disclose
wherein the FUSE acts as a proxy between the container and the image file.
However, Emelyanov discloses
the FUSE acts as a proxy between the container and the image file (col.1 lines 37-41 “in response to a request for partitioning the selected container, creating an image file of an Application Container opened inside a file system of the selected container; mounting a virtual disk that corresponds to the image file…”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Mcallister, Harter and Basak and further including the FUSE acts as a proxy between the container and the image file as taught by Emelyanov in order to isolate the conflicting applications and allocate the container resource quota more efficiently among different applications.

Per claim 7
The rejection of claim 1 is incorporated
Mcallister discloses
wherein the FUSE retrieves the plurality of files as a background process ([0143] “obtaining the container image comprises retrieving the container image from a public online repository of container images associated with the container engine”)

Per claims 8 and 14
They are system claims corresponding to the method claims 1 and 7 respectively and are rejected the same reason set forth in connection of the rejection of claims 1 and 7 above.

Per claim 15
It is a medium claim corresponding to the method claim 1 and are rejected the same reason set forth in connection of the rejection of claim 1 above.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Mcallister, and in view of Harter, Basak and Emelyanov and further view of Corrie et al. (US Pub. No. 20210311759 A1 hereinafter “Corrie”)
Per claim 2
The rejection of claim 1 is incorporated
Mcallister, Harter, Basak and Emelyanov do not disclose
wherein the mount point is initially generated with a set of empty layers, and the FUSE is mounted at a FUSE mount point that is overlaid on top of the mount point as part of a second file system implemented in the operating system kernel.
But Corrie discloses
wherein the mount point is initially generated with a set of empty layers ([0005] “generating, by the pod VM agent, root directories [mount point] for the containers in the pod VM, each of the root directories comprising a union of a read/write ephemeral layer and a read-only layer”), and the FUSE is mounted at a FUSE mount point that is overlaid on top of the mount point as part of a second file system implemented in the operating system kernel ([0047] “Each root directory 418 is formed by layering read/write ephemeral storage over a read-only container image directory tree using a union filesystem, such as aufs, overlayFS, or the like.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Mcallister, Harter, Basak and Emelyanov and further including the mount point is initially generated with a set of empty layers, and the FUSE is mounted at a FUSE mount point that is overlaid on top of the mount point as part of a second file system implemented in the operating system kernel as taught by Corrie in order to invoke mount commands of kernel using a union file system of kernel to create root directories.

Per claim 9
It is a system claim corresponding to the method claim 2 and are rejected the same reason set forth in connection of the rejection of claim 2 above.

Per claim 16
It is a medium claim corresponding to the method claim 2 and are rejected the same reason set forth in connection of the rejection of claim 2 above.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Mcallister, and in view of Harter, Basak, Emelyanov and Corrie and further view of Slegers et al. (US Pub. No. 20120179730 A1 hereinafter “Slegers”)
Per claim 3
The rejection of claim 2 is incorporated
Mcallister, Harter, Basak, Emelyanov and Corrie do not disclose
wherein the mount point and the FUSE mount point are combined into a single mount point by the second file system implemented in the operating system kernel.
But Slegers discloses
the mount point and the FUSE mount point are combined into a single mount point by the second file system implemented in the operating system kernel ([0028] “The file system control means may comprise mounting means for mounting the first file system and the second file system, and the mounting means may be configured to provide a combined mounting point for the first file system and the second file system.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Mcallister, Harter, Basak, Emelyanov and Corrie and further including the mount point and the FUSE mount point are combined into a single mount point by the second file system implemented in the operating system kernel as taught by Slegers in order to provide a unified directory structure in which files from the first file system and the second file system are included in the same directories and/or sub-directories.

Per claim 10
It is a system claim corresponding to the method claim 3 and are rejected the same reason set forth in connection of the rejection of claim 3 above.

Per claim 17
It is a medium claim corresponding to the method claim 3 and are rejected the same reason set forth in connection of the rejection of claim 3 above.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Mcallister, and in view of Harter, Basak, Emelyanov and Corrie .
Per claim 4
The rejection of claim 2 is incorporated
Mcallister, Basak, Emelyanov and Corrie do not disclose
unmounting the FUSE to expose the container to the mount point comprising the one or more base layers.
But Harter discloses
unmounting the FUSE to expose the container to the mount point comprising the one or more base layers (col.7 lines 9-13 “For each container, an associated file system instance (in the example the “ext4” file system is used) and loopback are used to treat each NFS file as a virtual block device, which can be mounted and unmounted as a root file system for a running container.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Mcallister, Basak, Emelyanov and Corrie and further including unmounting the FUSE to expose the container to the mount point comprising the one or more base layers as taught by Harter in order to remove a file system from a list of registered file systems.

Per claim 11
It is a system claim corresponding to the method claim 4 and are rejected the same reason set forth in connection of the rejection of claim 4 above.

Per claim 18
It is a medium claim corresponding to the method claim 4 and are rejected the same reason set forth in connection of the rejection of claim 4 above.

Allowable Subject Matter
Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6, 13, and 20 are considered allowable subject matter by virtue of their dependence on allowable subject matter dependent claims 5, 12, and 19.

Response to Arguments
Applicant’s arguments filed on Aug. 10, 2022 have been fully considered but they are not persuasive.
In the remarks, Applicant argues that:
(a)	Applicant's arguments with respect to claim 1, the amended limitations “during the retrieving and while the one or more base layers are being built, receiving from the container, one or more file requests, each of the one or more file requests processed by the FUSE” that cited references do not teach or suggest.
Examiner’s response:
Examiner disagrees.
Applicant's arguments with respect to claim 1 has been considered but are moot in view of the new ground(s) of rejection - see Harter, in combination of Mcallister to teach the above features of claim 1.

(b)	Applicant argues cited reference does not teach “in response to determining that all of the plurality of files have been retrieved or requested: processing any outstanding file requests” recited in claim 1.
Examiner’s response:
Examiner disagrees.
Basak discloses on page 9 “When a file server receives a request S20 it determines whether it has already made a request for the same token S21 and if it already has an outstanding request for the same token then it refuses the request S28 and processing terminates.”
Basak discloses the feature “processing any outstanding file requests” as cited in portion “if it already has an outstanding request for the same token then it refuses the request S28 and processing terminates.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250. The examiner can normally be reached Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191